Citation Nr: 0402418	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-20 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an earlier effective date than March 3, 
1994, for the grant of service connection for hypertension.  

2.  Entitlement to a higher initial evaluation for service-
connected hypertension, rated as 10 percent disabling from 
March 3, 1994, to June 1, 2003, and 20 percent disabling 
thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The RO denied service connection for hypertension in a 
January 1993 rating decision; the veteran did not file an 
appeal.  

3.  The veteran's claim to reopen his service connection 
claim for hypertension was received on March 3, 1994.  

4.  Prior to March 3, 1994, there was no communication from 
the veteran or his representative that may be construed as a 
formal or informal claim of service connection for 
hypertension.  

5.  Since March 3, 1994, the veteran's diastolic pressures 
have been predominantly over 110, but not greater than 120, 
and systolic pressures have been predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 3, 
1994, for the award of service connection for hypertension 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.155, 3.400 (2003).  

2.  The schedular criteria for an initial evaluation of 
20 percent, but not greater, for hypertension for the entire 
period  since March 3, 1994, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1996); (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, rating 
decisions dated in July 2002;and June 2003, the Board's 
decision in June 2002, the statement of the case (SOC) dated 
in June 2003, and the letter dated in June 2003 giving the 
veteran notification of the VCAA provided the veteran with 
the applicable law and regulations and gave adequate notice 
as to the evidence needed to substantiate his claims.  In 
addition, the VCAA letter explained the notice and duty to 
assist provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  Thus, the Board is 
satisfied that the RO has provided all notice as required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the RO has secured a 
recent VA medical examination.  The veteran has not 
authorized VA to obtain any additional private evidence.  The 
Board finds that the duty to assist the veteran with the 
development of his claims is satisfied.  38 U.S.C.A. § 5103A 
(West 2002).  

Analysis

The veteran contends that he has been disabled since the 
1970s from hypertension and that he is entitled to an earlier 
effective date for the award of service connection for his 
hypertension.  Further, the veteran alleges that his service-
connected disability is productive of greater impairment than 
the current 20 percent rating and that a higher evaluation 
should be assigned accordingly.  The Board addresses these 
matters separately below.  

Earlier effective date

The law and regulations state generally that the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).  

When there is a final denial of a claim, and new and material 
evidence is received, the effective date of the award of 
compensation is date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) and (r).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).
When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement (NOD) 
within one year from the date of mailing of notice of the 
result of the initial disallowance.  38 U.S.C.A. § 7105(a), 
(b).  

If an NOD is filed within the one-year period, the RO shall 
issue a Statement of the Case.  38 U.S.C.A. § 7105(d).  

The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of notice of 
the determination being appealed) to file the formal appeal.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

The veteran originally filed a claim for service connection 
for hypertension in June 1992.  In a rating decision dated in 
January 1993, service connection for hypertension was denied 
based on no medical evidence to support inservice incurrence.  
The veteran did not file an appeal.  Thus, that decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Thereafter, the RO determined that the veteran's claim to 
reopen his service connection claim for hypertension was 
received on March 3, 1994.  Subsequent rating decisions 
continued to deny that new and material evidence had been 
received to reopen the veteran's service connection claim.  
In a Board decision dated in June 2002, the veteran's service 
connection claim for hypertension was reopened based on the 
submission of new and material evidence and service 
connection for hypertension was granted.  The RO assigned an 
effective date of March 3, 1994, based on the date of the 
veteran's claim to reopen his service connection claim.  

The Board notes that the preponderance of the evidence is 
against an effective date earlier than March 3, 1994, for the 
award of service connection for hypertension.  As noted 
above, in a prior rating decision dated in January 1993, 
service connection was denied and the veteran failed to 
appeal that decision.  That decision necessarily became 
final.  Thereafter, the first indication of a claim to reopen 
his service connection claim for hypertension arose with the 
claim received on March 3, 1994.  In other words, the 
veteran's claim to reopen constitutes the earliest 
communication from the veteran following the January 1993 
final decision that may be construed as a claim for service 
connection for hypertension.  See 38 C.F.R. § 3.155(a).  

Although the veteran contends that he is entitled to an 
effective date for his service-connected hypertension from 
the time of onset of his disability, which predates the 
submission of his original service connection claim, there is 
no evidence to substantiate his contentions.  38 U.S.C.A. §§ 
5108, 7105.  When the veteran filed his claim for service 
connection for hypertension on March 3, 1994, it was a claim 
to reopen since there was a prior final disallowance of this 
claim, as discussed above.  It is undisputed that the veteran 
did not appeal the prior denial of this claim.  Once that 
prior decision became final, any claim filed thereafter was 
necessarily a claim to reopen.  

The assigned effective date of March 3, 1994, is the date of 
receipt of the veteran's claim to reopen.  There is no 
indication in the file, or any allegation from the veteran, 
that any claim was filed between the denial in January 1993 
and the reopened claim in March 3, 1994.  

Although the veteran may have suffered from hypertension or 
experienced related symptoms since his military service, the 
effective date for service connection based on a reopened 
claim cannot be the date of receipt of any claim which was 
previously and finally denied.  See, e.g., Lalonde v. West, 
12 Vet. App. 377, 382 (1999) (holding that "the effective 
date of an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with 
VA").  The veteran did not submit a claim to reopen at any 
time between the last denial in January 1993 and his claim on 
March 3, 1994.  These dates are more than one year after his 
separation from active service.  

In light of this fact, the Board concludes that an effective 
date earlier than March 3, 1994 is not warranted in this case 
under VA regulations governing effective dates for awards 
based on an original claim for service connection or a 
reopened claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i), (q)(1)(i) and (ii), and (r).  The mere fact 
that the veteran had previously submitted a claim, which had 
been denied, is not relevant to the assignment of an 
effective date based on a current application.  Washington v. 
Gober, 10 Vet. App. 391, 393 (1997).  As such, there is 
simply no legal basis for an effective date earlier than 
March 3, 1994 for the award of service connection for 
hypertension.  The Board must conclude, therefore, that the 
earliest possible effective date for service connection for 
hypertension is the date of his claim to reopen-March 3, 
1994.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

Initial evaluation for hypertension

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

The Board recognizes that the veteran disagreed with the 
initial rating action in which service connection was granted 
for hypertension.  Evidence contemporaneous with the claim of 
service connection and with the rating decision granting 
service connection is most probative of the degree of 
disability existing at the time that the initial rating was 
assigned.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

Prior to the effectuated regulatory changes effective January 
12, 1998, that pertain to hypertensive vascular disease, a 
10 percent rating was merited with diastolic pressure 
predominantly 100 or more; a 20 percent rating for diastolic 
pressure predominantly 110 or more with definite symptoms; a 
40 percent evaluation for diastolic pressure predominantly 
120 or more and moderately severe symptoms; and a maximum of 
60 percent for diastolic pressure predominantly 130 or more 
and severe symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1996).  Pertinent notes that follow the regulations include 
that, for the 40 percent and 60 percent ratings under 
Diagnostic Code 7101, careful attention to diagnosis and 
repeated blood pressure readings is needed.  Also, when 
continuous medication is necessary for the control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum of 10 percent will be 
assigned.  Id.  

Currently, the regulations provide for a rating of 10 percent 
where the diastolic pressure predominantly remains at 100 or 
more, or where the systolic pressure primarily remains at 160 
or more; or, the veteran has a history of a diastolic 
pressure of 100 or more and requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2003).  
To warrant the next higher rating of 20 percent, the veteran 
must demonstrate a diastolic pressure predominantly at 110 or 
more, or a systolic pressure predominantly of 200 or more.  
Id.  A rating of 40 percent requires evidence of a diastolic 
pressure of 120 or more.  The maximum rating of 60 percent is 
assigned where there is evidence of diastolic pressure 
predominantly 130 or more.  Id.  

A note following this diagnostic code provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id.  

Private medical records dated from 1979 to 1992 reflect that 
over that period of time, blood pressure readings varied 
significantly from several diastolic readings of as high as 
120 as noted for example in records dated in August 1982 and 
December 1990, and as low as 70 as noted in a record dated in 
December 1980; and several systolic readings higher than 200 
and as high as 220 and 230 as noted in records dated in March 
1988, and in April and December 1990, and several readings as 
low as 114 in May 1985, 126 in February 1981 and readings of 
128 to 130 in October 1983 and September 1984.  

With respect to the VA examination conducted in September 
1992, the veteran's blood pressure readings were 215/115, 
210/110 lying down, and 210/110 standing.  During the most 
recent VA examination conducted in June 2003, the veteran's 
blood pressure readings were 200/106, 200/106, and 199/92.  
Also noted is that the veteran was taking clonidine, 
triamterene, and hydrochlorothiazide to control his 
hypertension.  

Thus, based on the above medical findings, the Board notes 
that the preponderance of the evidence is in favor of a 
20 percent evaluation from March 3, 1994, for the veteran's 
service-connected hypertension under either rating criteria.  
The Board notes that the distinctions between the prior 
criteria and the amended criteria turn primarily on the 
presence of definite symptoms in addition to a diastolic 
pressure predominantly 110 or more under the former criteria 
and a diastolic pressure predominantly at 110 or more, or a 
systolic pressure predominantly of 200 or more under the 
amended criteria.  The evidence, however, does not support a 
higher evaluation than 20 percent under either rating 
criteria.  Specifically, there is no evidence to substantiate 
diastolic pressure of predominantly 120 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  

Therefore, the Board notes that the veteran's claim for an 
evaluation greater than 10 percent from March 3, 1994, is 
hereby granted.  

As to the veteran's contentions that his service-connected 
hypertension warrants a higher evaluation than 20 percent 
from June 2, 2003, the Board notes that the evidence of 
record does not support his allegations.  As noted above, the 
most recent clinical findings from the VA examination dated 
in June 2003 reveal blood pressure readings of 200/106, 
200/106, and 199/92.  In this respect, the veteran's service-
connected disability is not productive of impairment so as to 
warrant the next higher rating under the rating criteria.  In 
particular, the evidence of record does not substantiate a 
diastolic pressure of predominantly 120 or more or a 
diastolic pressure of predominantly 120 or more and 
moderately severe symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1996, 2003).  

Therefore, the Board must conclude that the evidence 
preponderates against a finding of an evaluation greater than 
the current 20 percent from June 2, 2003 for the veteran's 
service-connected hypertension.  Moreover, the Board notes 
that under these facts, reasonable doubt does not arise so as 
to resolve in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Further, the veteran's allegations 
alone do not constitute competent medical evidence so as to 
award a higher rating than the current 20 percent for his 
service-connected hypertension.  The Board points out that 
the veteran has not offered any evidence that he is skilled 
and trained in the medical field so as to be able to provide 
an opinion which requires specialized medical knowledge.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran's claim 
for an evaluation in excess of 20 percent for hypertension 
from June 2, 2003 must be denied.  

ORDER

Entitlement to an effective date earlier than March 3, 1994 
for the award of service connection for hypertension is 
denied.  

An evaluation of 20 percent, but no greater, for hypertension 
is granted from March 3, 1994, subject to the controlling 
laws and regulations governing the payment of monetary 
awards.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



